RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 16a0247p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 JONATHAN JONES,                                        ┐
                                 Plaintiff-Appellant,   │
                                                        │
                                                        │
        v.                                               >      No. 16-3259
                                                        │
                                                        │
 HAMILTON COUNTY SHERIFF,                               │
                                Defendant-Appellee.     │
                                                        ┘
                         Appeal from the United States District Court
                        for the Southern District of Ohio at Cincinnati.
                    No. 1:15-cv-00236—Michael R. Barrett, District Judge.

                                Argued: September 28, 2016

                           Decided and Filed: September 30, 2016

                   Before: ROGERS, SUTTON, and COOK, Circuit Judges.
                                 _________________

                                         COUNSEL

ARGUED: Robert B. Newman, NEWMAN & MEEKS CO., L.P.A., Cincinnati, Ohio, for
Appellant. Pamela J. Sears, HAMILTON COUNTY PROSECUTOR’S OFFICE, Cincinnati,
Ohio, for Appellee. ON BRIEF: Robert B. Newman, NEWMAN & MEEKS CO., L.P.A.,
Cincinnati, Ohio, Stephen R. Felson, Cincinnati, Ohio, for Appellant. Pamela J. Sears, Michael
J. Friedman, HAMILTON COUNTY PROSECUTOR’S OFFICE, Cincinnati, Ohio, for
Appellee.
                                     _________________

                                          OPINION
                                     _________________

       SUTTON, Circuit Judge. The Hamilton County Sheriff transported Jonathan Jones to the
Ohio Department of Rehabilitation and Corrections one day after the sheriff received the
judgment entry sentencing Jones. Because Jones fulfilled his sentence with the time he had



                                               1
No. 16-3259                     Jones v. Hamilton Cty. Sheriff                        Page 2


already served, the Department gave him a certificate of expiration of sentence and sent him on
his way. Jones responded to this seemingly unnecessary trip by suing the sheriff for money
damages in federal court. Although Ohio generally treats its sheriffs as county policymakers,
Ohio law required the Hamilton County Sheriff to transport Jones to the Department. The
sheriff, acting as an arm of the State in this respect, thus enjoys sovereign immunity from suit in
federal court. We affirm.

       Jones was arrested on July 8, 2013, and indicted on July 16, 2013, for felonious assault in
violation of Ohio Rev. Code § 2903.11(A)(2). He entered a guilty plea to a reduced charge on
February 3, 2015. At his sentencing hearing that same day, the judge determined that the
sentence “to be served is one year, six months in the Ohio Department of Corrections.” R. 13 at
28. The judge determined that Jones could receive “credit for time served in the amount of
560 days” but also indicated that Jones “may be supervised for up to three years after [he]
leave[s] prison if the parole board determines it is necessary.” Id. at 28–29. The parole board
would make that determination “[b]efore [Jones is] released,” and the sheriff’s office would need
to “process him.” Id. at 29, 31. The judge predicted that Jones “will never be transported” and
“guess[ed]” that he would be released either that day, February 3, or early the next day, February
4, “[d]epending on how long the processing takes.” Id. at 31.

       Those “[e]xpectations,” as sometimes happens, turned out to be “a bucket of smoke.”
Wendell Berry, Hannah Coulter 139 (2005). The sheriff did not release Jones on February 3.
And he did not release him on February 4. Jones’ counsel contacted the sheriff in an attempt to
secure his client’s release. But counsel’s efforts proved fruitless in the absence of a sentencing
transcript, judgment entry, or any other documentation to prove Jones merited immediate release.
The court finally filed the judgment entry on February 5. The sheriff’s daily transport of inmates
to the Department’s reception center leaves between 6:30 a.m. and 7 a.m., well before the
judgment entry occurred on February 5. The sheriff thus processed Jones and transported him to
the Department on February 6. The Department applied the 560-day credit, gave Jones the
official certificate of expiration of sentence, and released him that day.

       Jones sued Hamilton County Sheriff Jim Neil in his official capacity for damages,
alleging that the sheriff (1) had violated Jones’ “rights under the Fourteenth Amendment to the
No. 16-3259                    Jones v. Hamilton Cty. Sheriff                        Page 3


United States Constitution,” and (2) had falsely imprisoned him “under the laws of the State of
Ohio” by not releasing him immediately after the sentencing hearing concluded on February 3.
R. 1 at 2–3. To be clear, Jones did not challenge the sheriff’s decision to wait until the morning
after receiving the judgment entry before sending him roughly one hundred miles to the
Department with the other convicts. He instead challenged the sheriff’s more fundamental
decision to transport him to the Department at any time after the sentencing hearing, the
purported “policy of sending all sentenced persons to the Ohio Department of Rehabilitation and
Corrections.” R. 1 at 2–3. Jones moved for partial summary judgment. The sheriff moved to
dismiss the complaint or in the alternative for summary judgment. The district court denied
Jones’ motion for partial summary judgment and dismissed the claims against the sheriff. Jones
appeals.

          The first—and insurmountable—hurdle for Jones is the sheriff’s claim of sovereign
immunity. See Fed. R. Civ. P. 12(b)(1). “The States’ sovereign immunity . . . shields the States
from private lawsuits absent their consent or permissible abrogation by Congress. . . . Damages
actions against state officers in their official capacities count as lawsuits against the State.”
Crabbs v. Scott, 786 F.3d 426, 428–29 (6th Cir. 2015); see Kentucky v. Graham, 473 U.S. 159,
165–66 (1985).     Counties and their officers, it is true, normally do not “share the States’
sovereign immunity.” Crabbs, 786 F.3d at 429; see Mt. Healthy City Sch. Dist. Bd. of Educ. v.
Doyle, 429 U.S. 274, 280 (1977). Because counties lack inherent sovereign immunity, so do
Ohio county sheriffs, who “generally are treated as county policymakers.” Crabbs, 786 F.3d at
430. “Ohio law classifies county sheriffs as ‘county officials’ and ‘employees,’” and “[t]he
voters of each county elect their own sheriff.”          Id. at 429 (citing Ohio Rev. Code
§§ 301.28(A)(3), 311.01(A), 2744.01). But a sheriff may still come within the umbrella of the
State’s sovereign immunity “if state law required him to take the actions he took.” Id. at 430;
see Brotherton v. Cleveland, 173 F.3d 552, 566 (6th Cir. 1999). We therefore look to Ohio law
to determine whether “sheriffs, when executing their . . . duties” under Ohio Rev. Code
§ 2949.12 “represent the State” of Ohio. McMillian v. Monroe Cty., Ala., 520 U.S. 781, 793
(1997).
No. 16-3259                      Jones v. Hamilton Cty. Sheriff                         Page 4


       That is just what happened here. Ohio law required the sheriff to transport Jones to the
Department and prohibited him from releasing Jones on February 3 without the Department’s
permission. Ohio Rev. Code § 2949.12 mandates that “a convicted felon who is sentenced to
serve a term of imprisonment in a state correctional institution shall be conveyed, within five
days after sentencing, . . . by the sheriff of the county in which the conviction was had to the
facility that is designated by the department of rehabilitation and correction for the reception of
convicted felons.” The Ohio Supreme Court has “consistently interpreted the word ‘shall’ in a
legislative enactment to make mandatory the provision in which it is contained, absent a clear
and unequivocal intent that it receive a construction other than its ordinary meaning.” State ex
rel. Stewart v. Russo, 49 N.E.3d 1272, 1275 (Ohio 2016) (quotation omitted). With no such
qualification of “shall” in § 2949.12, the statute requires sheriffs to transport convicted felons to
the Department.

       The mandatory transport of convicted felons to the Department has some method to it.
As Jones acknowledges, “almost all over-detention cases involve prisoners who believe their
release dates have been miscalculated.” Appellant’s Br. 22. Section 2949.12 tries to solve that
problem. With “copies of the sentence and indictment” in hand, the Department can ensure that
release dates are correctly calculated. Ohio Rev. Code § 2949.12. Nor can sheriffs ignore
prisoners’ complaints or drag their heels in investigating those complaints. They must convey
each prisoner to the Department “within five days after sentencing, excluding Saturdays,
Sundays, and legal holidays.” Id. Further, § 2949.12 allows the parole board to apply any post-
release sanctions before release from imprisonment, see id. § 2967.28(D)(1), and the Department
to acquire a DNA specimen “during the intake process,” id. § 2901.07(B)(1)(a).

       As the judgment entry specifies, the Hamilton County Court of Common Pleas found
Jones guilty of “felonious assault” and stated that he “is sentenced to be imprisoned” for “one []
year and six [] months in the Department of Corrections.” R. 32-9 at 88. The Hamilton County
Sheriff thus had a State-mandated obligation to convey Jones to the Department within five days
of judgment entry on February 5. See Ohio Crim. R. 32(C). And the sheriff satisfied that
responsibility within one day.
No. 16-3259                    Jones v. Hamilton Cty. Sheriff                         Page 5


       Although the state court said on February 3 that Jones was due a time credit longer than
his sentence, § 2949.12 still applied to Jones. It is the judgment, not the judge’s oral statement,
that imposes the sentence and binds the inmate. And the judgment became “effective only when
entered on the journal by the clerk.” Ohio R. Crim. P. 32(C). Even if the judge had authority
under Ohio law to apply the credit for time served, the earliest Jones could have used the credit
was February 5, when the clerk entered the judgment. On February 3, Jones had not “served his
lawful sentence” under Ohio law and was not “entitled to be released” as he claims. R. 1 at 2.

       In addition, the Department, not the court, has the authority under Ohio law to apply time
credits. Ohio law requires the state court to “[d]etermine, notify the offender of, and include in
the sentencing entry the number of days that the offender has been confined . . . and by which the
department of rehabilitation and correction must reduce the stated prison term.” Ohio Rev. Code
§ 2929.19(B)(2)(g)(i). The judge accordingly determined the length of the time credit. But Ohio
law empowers the Department to apply that reduction. Ohio Rev. Code § 2967.191. Before the
sheriff transported Jones to the Department on February 6, the Department had not reduced
Jones’ sentence, and he was still “sentenced to serve a term of imprisonment in a state
correctional institution.” Id. § 2949.12. The sheriff had no discretion to release Jones on
February 3 or on February 5 before conveying him to the Department. In transporting Jones to
the Department, the sheriff did not follow a discretionary policy but a statutory obligation “he
was bound to enforce.” Gottfried v. Med. Planning Servs., Inc., 280 F.3d 684, 693 (6th Cir.
2002). Acting as an arm of the State, the sheriff is entitled to sovereign immunity for the federal
claim under 42 U.S.C. § 1983 and the false imprisonment claim under Ohio law.

       Section 2949.12, it is true, allows immediate release if “execution of sentence is
suspended or the convicted felon has less than thirty days to serve in prison and the department
of rehabilitation and correction, the county sheriff, and the court agree.” But “there is no
evidence presented that . . . there was any agreement between [the Department], the [s]heriff, and
the judge as to the release of Jones.” R. 44 at 7. Even if the sheriff wanted to release Jones on
February 3, nothing in the statute requires the Department or the judge to agree to immediate
release before entry of judgment or before the sheriff has transported the convicted felon and
presented the judgment entry for the Department’s inspection.
No. 16-3259                     Jones v. Hamilton Cty. Sheriff                            Page 6


       Last of all, Jones argues that, if we hold the sheriff “to have been acting as an arm of the
State of Ohio,” then the sheriff “must also be subject to the same Ohio waiver of immunity that
applies to other State entities under Chapter 2743” for the state law claim. Appellant’s Br. 25.
Ohio provides statutory immunity for political subdivisions, such as counties. See Ohio Rev.
Code § 2744.02. But even assuming that this immunity does not apply when county employees
act as an arm of the State, Ohio has not waived sovereign immunity for state law damages claims
against the State in federal court. See Johns v. Supreme Court of Ohio, 753 F.2d 524, 527 (6th
Cir. 1985). Ohio Rev. Code § 2743.02(A)(1) states: “The state hereby waives its immunity from
liability . . . and consents to be sued, and have its liability determined, in the court of claims
created in this chapter.” Rather than constituting a waiver of sovereign immunity in federal
court, § 2743.02(A)(1) confirms that Ohio has not consented to state law damages actions against
the State of Ohio, including actions against state officials acting in their official capacity, outside
of its own courts. “Accordingly, the district court properly dismissed the state law claim[]” as
well as the § 1983 claim. McCormick v. Miami Univ., 693 F.3d 654, 665 (6th Cir. 2012).

       For these reasons, we affirm.